J. Robert Lynch, J.
The petitioner moves for an order under CPLR article 78, annulling the respondent’s determination that the petitioner must provide medical assistance to one Rocco Lalla.
The determination questioned here was made after a hearing commenced in Albany on October 17, 1969 and continued in Syracuse on November 19, 1969. The procedure therefore is governed by the Rules of the Board of Social Welfare (18 NYCRR part 84). The respondent has failed to observe these rules. The petitioner is a necessary party to the hearing (18 NYCRR 84.2 [g]). He should have been served with a notice of the hearing on October 17, 1969 (18 NYCRR 84.8). Since the petitioner has the right to be present at the hearing (18 NYCRR 84.12) and to cross-examine witnesses (18 NYCRR 84.13 [c]) we doubt that the failure to serve him for the Albany hearing would be cured by giving him notice of a continued hearing in Syracuse on November 19th and supplying him with a transcript of the earlier hearing. This is academic however since the promised transcript was never served.
Wjth the rules of the board having the force of law (Social Services Law, § 18, subd. 2), the determination herein must be set aside as being in violation of a lawful procedure (CPLR 7803, subd. 3).